Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 25 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 25 November 1778
      
      The King, gentlemen, has sent passports for four English vessels which are to come from a foreign port to Dunkerque. It is equally necessary that they be protected from insult by American privateers and I ask you to send me, in this regard, four open letters or passports, which they could use if needed. Please note that they must be left blank since they can only be filled out on the spot. I have the honor to be, with the utmost consideration, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     